Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Drawing objections in the Office action of 03/22/2022 are withdrawn. The drawings submitted on 05/26/2022 are acceptable.
Specification of 05/26/2022 has been entered.  

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Sealing device as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	WO 2017-051920 (Nagahamaya et al.) discloses a sealing device (Figures 1-11)      
comprising: 
[a] an elastic body (27) configured to seal an annular gap between an inner member (51) and an outer member (54) in order to prevent a leak of an object through the annular gap (prevents leakage of lubricating oil from inside), wherein the elastic body comprises: 
[i] an annular main body portion including a first end portion and a second end potion opposite to each other and being to be disposed in the annular gap with the first end portion being closer to the object than the second end portion (cylindrical portion of 27 defines the annular main body; the annular main body is disposed in a gap between 51 and 54; in Figure 3, end of the annular main body to the right defines the first end, and the end to the left defines the second end); 
[ii] a seal lip (21) portion extending from the first end portion and being to be in contact with the inner member (51); 
[iii] a flange portion extending outwardly from the second end portion and including a first side and a second side opposite to each other, the first side being to be closer to the object than the second side and to be in contact with the outer member (side of 11a toward bearing side 4 defines the first side, and the opposite side of 11a defines the second side; the first side of 11a contacts outer member 2); 
[iv] a side lip portion (23) extending from the second end portion in a direction away from the first end portion; and 
[v] a projecting portion extending from the second side and circumferentially about the annular main body, 
wherein the projecting portion is located such that the projecting portion is not to be in contact with the side lip portion (23) with a distal end portion of the side lip portion (23) being tilted radially outwardly in response to a front surface of the side lip portion being pressed by a member (distal end of side lip 23 tilted radially outward as in Figures 5 and 7.)  
WO 2017-051920 is silent about (a) a flange portion extending outwardly from the second end portion and including a first side and a second side opposite to each other, the first side being to be closer to the object than the second side and to be in contact with the outer member, and (b) a projecting portion extending from the second side and circumferentially about the annular main body, wherein the projecting portion is located such that the projecting portion is not to be in contact with the side lip portion (23) with a distal end portion of the side lip portion being tilted radially outwardly in response to a front surface of the side lip portion being pressed by a member
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 2011-0006485 (Nakagawa) discloses a sealing device as claimed with an elastic body (12, 13), an annular main body portion (cylindrical portion of 12), a seal lip portion (13), a flange portion (11a), a side lip portion (30), and a projecting portion (15). Nakagawa is silent about a distal end portion of the side lip portion being tilted radially outwardly in response to a front surface of the side lip portion being pressed by a member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675